Case 1:19-cv-01036-NYW Document 21 Filed 07/15/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01036-NYW

AMERICAN CIVIL LIBERTIES UNION OF COLORADO,

        Plaintiff,

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

        Defendant.


                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                        FOR SUMMARY JUDGMENT BRIEFING


        Defendant United States Immigration and Customs Enforcement moves for an order

granting an extension of the deadline to submit its Motion for Summary Judgment from July 17,

2019, to September 9, 2019. There is good cause for the requested extension, as set forth below:

        1.      This is a case brought under the Freedom of Information Act (“FOIA”).

Defendant was served with the Complaint on April 18, 2019, and filed its Answer on June 3,

2019.

        2.      Defendant initially produced five pages of documents responsive to Plaintiff’s

FOIA request on March 8, 2018. On May 20, 2019, Defendant produced an additional 578 pages

of responsive documents.

        3.      Plaintiff subsequently identified additional documents it believed to be responsive

to the FOIA request. Defendant located and reviewed those documents, and on July 12, 2019,

produced those responsive, non-exempt documents to Plaintiff. To the extent these recently

produced documents have been withheld in part or in full under one or more applicable FOIA

                                                 1
Case 1:19-cv-01036-NYW Document 21 Filed 07/15/19 USDC Colorado Page 2 of 5




exemptions, Defendant will provide Plaintiff with a Vaughn index explaining those

withholdings, consistent with the parties’ discussions on this point.

          4.      On June 6, 2019, the Court held a status conference in this matter. At that

conference, undersigned counsel indicated that the parties were engaged in ongoing discussions

about the agency’s search for and production of documents and claimed exemptions.

          5.      Noting that the schedule could be extended based on the status of the parties’

continued discussions, the Court set a briefing schedule as follows:

               a. Defendant’s motion for summary judgment due July 17, 2019;

               b. Plaintiff’s response to Defendant’s motion due August 7, 2019; and

               c. Defendant’s reply due August 21, 2019. See ECF No. 20.

          6.      Defendant respectfully requests an extension of the summary judgment briefing

deadlines as follows:

               a. Defendant’s motion for summary judgment due September 9, 2019;

               b. Plaintiff’s response to Defendant’s motion due September 30, 2019; and

               c. Defendant’s reply due October 14, 2019.

          7.      There is good cause for granting this extension in light of the parties’ ongoing

discussions of outstanding issues and potential areas of agreement, Defendant’s recent

production of additional documents, and Defendant’s anticipated production of a Vaughn index

relating to those documents. The requested extension will allow time for Plaintiff to review the

recently produced documents and the Vaughn index that Defendant anticipates providing, and for

the parties to continue their discussions to attempt to resolve some or all of the issues in this

matter.



                                                   2
Case 1:19-cv-01036-NYW Document 21 Filed 07/15/19 USDC Colorado Page 3 of 5




          8.     The requested extension would promote efficiency. To the extent the parties are

able to resolve some or all of the issues in this matter before summary judgment, that would

eliminate the need for unnecessary briefing and limit the scope of the issues to be resolved by the

Court. There are no other pending deadlines in this case that would be affected by the requested

extension.

          9.     Undersigned counsel certifies under D.C.COLO.LCivR 7.1(a) that she conferred

with counsel for Plaintiff, and counsel for Plaintiff stated that he does not oppose the requested

relief.

          10.    Undersigned counsel certifies under D.C.COLO.LCivR 6.1(c) that a copy of this

motion will be served upon agency counsel as a representative for Defendant.

          11.    Defendant certifies under D.C.COLO.LCivR 6.1(b) that no prior motions for

extension of the summary judgment briefing deadlines have been filed. Defendant previously

filed a motion for a 14-day extension of time of the time to answer the Complaint, see ECF No.

15, which the Court granted on May 17, 2019, see ECF No. 16.

          WHEREFORE, for the reasons set forth above, Defendants respectfully request that the

Court issue an order extending the deadline for Defendant’s motion for summary judgment to

September 9, 2019; Plaintiff’s response to the motion to September 30, 2019; and Defendant’s

reply to October 14, 2019. A proposed order is attached.

Dated July 15, 2019
                                              Respectfully Submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                              s/ Jane E. Bobet
                                              Jane E. Bobet
                                              Assistant United States Attorney

                                                 3
Case 1:19-cv-01036-NYW Document 21 Filed 07/15/19 USDC Colorado Page 4 of 5




                                  1801 California Street, Suite 1600
                                  Denver, Colorado 80202
                                  Telephone: (303) 454-0185
                                  Fax: (303) 454-0407
                                  jane.bobet@usdoj.gov
                                  Attorney for Defendant




                                     4
Case 1:19-cv-01036-NYW Document 21 Filed 07/15/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following
email addresses:

       Msilverstein@aclu-co.org
       Ajahanian@aclu-co.org


                                                      s/ Jane E. Bobet
                                                      Jane E. Bobet
                                                      United States Attorney’s Office




                                                 5
